United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2109
                                   ___________

Debbie S. Yarbrough,                   *
                                       *
           Appellant,                  *
                                       *
David K. Yarbrough,                    * Appeal from the United States
                                       * District Court for the
           Plaintiff,                  * Eastern District of Missouri.
                                       *
      v.                               *      [UNPUBLISHED]
                                       *
American States Preferred Insurance    *
Company,                               *
                                       *
           Appellee.                   *
                                  ___________

                             Submitted: February 16, 2001
                                 Filed: February 27, 2001
                                  ___________

Before BOWMAN, HEANEY, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Debbie S. Yarbrough, seeking additional coverage for bodily injuries she
sustained in an automobile accident, contends that she, like her husband, David
Yarbrough, is insured under the underinsured motorist coverage of a commercial policy
issued by American States Preferred Insurance Company insuring "David Yarbrough
dba Yarbrough Company." The Underinsured Motorist Coverage endorsement of this
policy excludes underinsured motorist coverage for "bodily injury sustained by any
person while occupying or struck by any vehicle owned by you or any family member
that is not a covered auto." When the accident in which she suffered bodily injuries
occurred, Mrs. Yarbrough was occupying a 1993 Dodge Intrepid. This auto was not
a covered auto under the commercial policy. The endorsement also provides an
exception to the exclusion: "However, this exclusion does not apply to you." The
policy defines "you" as the named insured. The District Court1 determined that the
policy is unambiguous and that Mrs. Yarbrough was not a named insured on the policy
at the time of the accident. Accordingly, the court concluded that coverage of her claim
for bodily injury is not provided by the exception to the bodily-injury exclusion, and
granted summary judgment in favor of American States. Mrs. Yarbrough appeals.

      For reversal, Mrs. Yarbrough makes several arguments, all attacking the District
Court's conclusion that she was not a named insured on the policy in question. Having
reviewed the case and considered all of her arguments, we are satisfied that the District
Court correctly entered summary judgment for American States. No error of fact or
law appears, and an opinion by this Court would add nothing of substance to the well-
reasoned opinion of the District Court.

       Based on the reasoning of the District Court, with which we entirely agree, we
affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
                                           -2-